DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3, 6-8, 10 and 13-14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu US 2021/0176491.
As to claim 1, Wu teaches an image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including network abstraction layer (NAL) unit type related information from a bitstream; [abstract; fig. 5; figs. 8-9; ¶ 0091-0095; ¶ 0106-0107; ¶ 0112-0114] determining NAL unit types for slices in a current picture based on the NAL unit type related information; [abstract; figs. 8-10; ¶ 0106-0107; ¶  0112-0127] and decoding the current picture based on the NAL unit types, wherein the NAL unit type related information is information on whether the current picture has mixed NAL unit types, and wherein based on a case where the current picture having the mixed NAL unit types is allowed, for all slices having an instantaneous decoding refresh (IDR) NAL unit type in the current picture, information on reference picture list is obtained. [abstract; figs. 8-10; ¶ 0041; ¶ 0052-0074; ¶ 0106-0107; ¶  0112-0127]
As to claim 3, Wu teaches the limitations of claim 1. Wu teaches wherein based on the NAL unit type related information on the current picture having the mixed NAL unit types, a NAL unit type for a first slice in the current picture is different from a NAL unit type for a second slice in the current picture. [¶ 0039; ¶ 0041; ¶ 0046; ¶ 0059; ¶ 0069; ¶ 0077; ¶ 0079; ¶ 0118]
As to claim 6, Wu teaches the limitations of claim 1. Further Wu teaches wherein based on the NAL unit type related information on the current picture having no mixed NAL unit types, a NAL unit type for a first slice in the current picture is the same as a NAL unit type for a second slice in the current picture. [¶ 0039; ¶ 0056; ¶ 0069; ¶ 0117]
As to claim 7, Wu teaches the limitations of claim 1. Wu teaches wherein the decoding of the current picture comprises: for a first slice in the current picture determined to have a first NAL unit type and a second slice in the current picture determined to have a second NAL unit type, decoding the first slice based on the first NAL unit type, and decoding the second slice based on the second NAL unit type. [abstract; fig. 5; figs. 8-10; ¶ 0105-0123]
As to claim 8, Wu teaches an image encoding method performed by an encoding apparatus, the method comprising: determining NAL unit types for slices in a current picture; [abstract; figs. 8-10; ¶ 0106-0107; ¶  0112-0127] generating NAL unit type related information based on the NAL unit types; [abstract; figs. 8-10; ¶ 0106-0107; ¶ 0112-0127] and encoding image information including the NAL unit type related information, wherein the NAL unit type related information is information on whether the current picture has mixed NAL unit types, and wherein based on a case where the current picture having the mixed NAL unit types is allowed, for all slices having an instantaneous decoding refresh (IDR) NAL unit type in the current picture, information on reference picture list is obtained. [abstract; fig. 4; figs. 8-10; ¶ 0041; ¶ 0052-0074; ¶ 0106-0107; ¶  0112-0127]
As to claim 10, Wu teaches the limitations of claim 8. Wu teaches wherein based on the NAL unit type related information on the current picture having the mixed NAL unit types, a NAL unit type for a first slice in the current picture is different from a NAL unit type for a second slice in the current picture. [¶ 0039; ¶ 0041; ¶ 0046; ¶ 0059; ¶ 0069; ¶ 0077; ¶ 0079; ¶ 0118]
As to claim 13, Wu teaches the limitations of claim 8. Wu teaches wherein based on the NAL unit type related information on the current picture having no mixed NAL unit types, a NAL unit type for a first slice in the current picture is the same as a NAL unit type for a second slice in the current picture. [¶ 0039; ¶ 0056; ¶ 0069; ¶ 0117]
As to claim 14, Wu teaches a non-transitory computer-readable storage medium for storing a bitstream generated by an image encoding method, the image encoding method comprising: determining NAL unit types for slices in a current picture; [abstract; figs. 8-10; ¶ 0106-0107; ¶  0112-0127] generating NAL unit type related information based on the NAL unit types; [abstract; figs. 8-10; ¶ 0106-0107; ¶ 0112-0127] and encoding image information including the NAL unit type related information, wherein the NAL unit type related information is information on whether the current picture has mixed NAL unit types, and wherein based on a case where the current picture having the mixed NAL unit types is allowed, for all slices having an instantaneous decoding refresh (IDR) NAL unit type in the current picture, information on reference picture list is obtained. [abstract; fig. 4; figs. 8-10; ¶ 0041; ¶ 0052-0074; ¶ 0106-0107; ¶  0112-0127]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  2 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2021/0176491 in view of Sung et al. US 2019/0110074.
As to claim 2, Wu teaches the limitations of claim 1. Wu does not explicitly teach wherein information related to signaling the reference picture list is information on whether a syntax element for signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type, and wherein based on a value of the information related to signaling the reference picture list being equal to 1, the syntax element for the signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type.
Sung teaches wherein information related to signaling the reference picture list is information on whether a syntax element for signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type, and wherein based on a value of the information related to signaling the reference picture list being equal to 1, the syntax element for the signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type. [ ¶ 0029]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Sung with the teachings of Wu for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 9, Wu teaches the limitations of claim 8. Wu does not explicitly teach wherein information related to signaling the reference picture list is information on whether a syntax element for signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type, and wherein based on a value of the information related to signaling the reference picture list being equal to 1, the syntax element for the signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type.
Sung teaches wherein information related to signaling the reference picture list is information on whether a syntax element for signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type, and wherein based on a value of the information related to signaling the reference picture list being equal to 1, the syntax element for the signaling of the reference picture list is present in each slice header of the all slices having the IDR NAL unit type. [ ¶ 0029]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Sung with the teachings of Wu for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
	
	
Claim(s)  4-5 and 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2021/0176491 in view of Deshpande US 2016/0029019.
As to claim 4, Wu teaches the limitations of claim 3. Wu does not explicitly teach wherein the NAL unit type for the first slice in the current picture has a leading picture NAL unit type, and the NAL unit type for the second slice in the current picture has a non-intra random access point (IRAP) NAL unit type or a non-leading picture NAL unit type.
Deshpande teaches wherein the NAL unit type for the first slice in the current picture has a leading picture NAL unit type, and the NAL unit type for the second slice in the current picture has a non-intra random access point (IRAP) NAL unit type or a non-leading picture NAL unit type. [¶ 0308-0316; table 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Deshpande with the teachings of Wu for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 5, Wu teaches the limitations of claim 4. Wu does not explicitly teach wherein the leading picture NAL unit type includes a random access decodable leading (RADL) NAL unit type or a random access skipped leading (RASL) NAL unit type, and wherein the non-IRAP NAL unit type or the non-leading picture NAL unit type includes a trail NAL unit type or a Step-wise Temporal Sub-layer Access (STSA) NAL unit type.
Deshpande teaches wherein the leading picture NAL unit type includes a random access decodable leading (RADL) NAL unit type or a random access skipped leading (RASL) NAL unit type, and wherein the non-IRAP NAL unit type or the non-leading picture NAL unit type includes a trail NAL unit type or a Step-wise Temporal Sub-layer Access (STSA) NAL unit type. [¶ 0308-0316; table 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Deshpande with the teachings of Wu for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 11, Wu teaches the limitations of claim 10. Wu teaches wherein the NAL unit type for the first slice in the current picture has a leading picture NAL unit type, and the NAL unit type for the second slice in the current picture has a non-intra random access point (IRAP) NAL unit type or a non-leading picture NAL unit type.
Deshpande teaches wherein the NAL unit type for the first slice in the current picture has a leading picture NAL unit type, and the NAL unit type for the second slice in the current picture has a non-intra random access point (IRAP) NAL unit type or a non-leading picture NAL unit type. [¶ 0308-0316; table 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Deshpande with the teachings of Wu for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 
As to claim 12, Wu teaches the limitations of claim 11. Wu teaches wherein the leading picture NAL unit type includes a random access decodable leading (RADL) NAL unit type or a random access skipped leading (RASL) NAL unit type, and wherein the non-IRAP NAL unit type or the non-leading picture NAL unit type includes a trail NAL unit type or a Step-wise Temporal Sub-layer Access (STSA) NAL unit type.
Deshpande teaches wherein the leading picture NAL unit type includes a random access decodable leading (RADL) NAL unit type or a random access skipped leading (RASL) NAL unit type, and wherein the non-IRAP NAL unit type or the non-leading picture NAL unit type includes a trail NAL unit type or a Step-wise Temporal Sub-layer Access (STSA) NAL unit type. [¶ 0308-0316; table 5]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Deshpande with the teachings of Wu for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483